663 S.E.2d 312 (2008)
Stephen and Michelle ARNOLD, Robert P. And Elizabeth M. Barr, David E. and Krystal D. Bottom, Timothy A. and Jeanette P. Bradley, Charles Michael and Debra S. Braun, Kent And Barbara Campbell, Robert E. and Aida V. Dungan, Richard R. and Charlotte D. Eley, Jonathan A. and Peggy J. Hill, Steven P. and Christi W. Hurd, John P. and Kimberly J. Kennedy, Pierce A. Kahaduwe Living Trust, Mark P. and Jacqueline G. Ruscoe, Benjamin F. and Susan E. Turner, Jacquelyn M. Webb, Trustee of the Jacquelyn M. Webb Living Trust, Marc B. and Jackie Lee Westle, Derwin J. and Nancy L.C. Williams, Robert L. and Becky L. Wilson, Stephen M. and Julia R. Eargle, and Roberta, and Jane P. Errico
v.
CITY OF ASHEVILLE.
No. 584P07.
Supreme Court of North Carolina.
June 11, 2008.
Robert Dungan, Asheville, for Arnold, et al.
Robert Oast, for City of Asheville.
Prior report: ___ N.C.App. ___, 652 S.E.2d 40.

ORDER
Upon consideration of the petition filed on the 10th day of December 2007 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."